Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-13, 15-19, 21-23 are pending in this application.



Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 4, 5 and 7-19, 21, 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nixon et al., US 2002/0077711 (hereinafter Nixon) in view of Tsimelzon et al., US 7,383,253 (hereinafter Tsimelzon).

For claim 1, Nixon teaches a system for supporting big data in a process control plant, comprising: 
a unitary, logical data storage area including one or more data storage devices configured to store, using a common format (see [0038], “data collection...format this data to a common data format or structure”, [0054], Fig. 3, [0060] – [0061], “process control historian 212 may be used to store” data and “historian 226 may store raw data”), data corresponding to at least one of the process plant or a process that is controlled in the process plant (see Fig. 1, [0032], “process control plant 10 includes a number of business and other computer systems interconnected with a number of control and maintenance systems by one or more communication networks”), the data including multiple types of data, and a set of types of data including configuration data, continuous data, and event data corresponding to the process (see [0095], “any type of data that is received from a disparate data source can be collected and stored, even if an organization or person completely unassociated with the integrated system has created the application or device that actually generates the data”, [0081] “a configuration data base stored...information pertaining to the process control devices and the data collected by and generated by these devices”, [0054], “data collection and distribution system 102 may receive the data from the different data sources in a periodic or aperiodic manner, continuously, or intermittently, synchronously or asynchronously, or at any desired time”, [0084], store and manage “events data”); and 
one or more data receiver computing devices configured to receive the data from one or more other devices via a process control big data network and to cause the received data to be stored in the unitary, logical data storage area (see [0038], “a data collection and distribution system is provided to acquire data from the disparate sources of data” “through the process control network” wherein the process control network represents process control big data network, [0040], “data collection and distribution system mentioned above may also be provided in the computer 30 or may be dispersed at numerous locations throughout the process network 10 to acquire and process data from any source of data such as the controller systems 12 and 14, the monitoring systems 22 and 26, the financial systems 35, 36, etc”), wherein at least one of the one or more other devices communicates with one or more field devices in the process plant via another communication network different from the process control big data network (see [0032] – [0033], network associated with “various field devices” and “process control plant 10 includes a number of business and other computer systems interconnected with a number of control and maintenance systems by one or more communication networks” and “connected to the controller 12B and/or to the devices 15 via any desired communication lines or networks (including wireless or handheld device networks)”, [0052] – [0053], “different field devices 112 may collect and generate data in different formats and then send this data to the data collection and distribution system 102”, [0076], data from field devices sent over “wireless” network to process control network and “the flow of data between data collectors and the data collection and distribution system 102 as well as between the data collection and distribution system 102 and the applications illustrated in FIG. 3 may occur over any desired network, such as a LAN or WAN, the Internet, any 
each of the one or more other devices being a respective node of the process control big data network that (i) collects data that is generated by the respective node, (ii) streams the collected data via the process control big data network to the one or more data receiver computing devices (see [0038], “a data collection and distribution system is provided to acquire data from the disparate sources of data, format this data to a common data format or structure and then provide this data, as needed to any of a suite of applications run at, for example, a computer system 30, or disbursed between workstations throughout the process control network”, [0040], “data collection and distribution system mentioned above may also be provided in the computer 30 or may be dispersed at numerous locations throughout the process network 10 to acquire and process data from any source of data such as the controller systems 12 and 14, the monitoring systems 22 and 26, the financial systems 35, 36, etc.” each respective device able to acquire and provide collected data as needed). 

Tsimelzon teaches each of the one or more other devices being a respective node of the process control big data network that (i) collects data that is generated by the respective node, (ii) streams the collected data in real-time via the process control big data network to the one or more data receiver computing devices at a rate in which the data is generated, received, or obtained (see Tsimelzon, col. 1 lines 8-53, “real-time information produces structured elements on its outputs slots which data stream Subscribers 103 receive,” Fig. 3, col. 5 lines 4-24, “Query Module 101 continuously updates its output slot "R,S" 306 for subscribing data stream "c" 303 whenever a structured element arrives to one or both of its input slots (304 and 305) regardless of when one or the other input slot (304 and 305) receives a structured element datum and regardless of the rate of the arrival of data to either input slot (304 and 305),” col. 13 line 50 – col. 14 line 8, “continuously generating output in real time on the output slots” and where output stream for subscriber regardless of rate of arrival of data in input stream represents streaming at a rate in which the data is received).  Tsimelzon, also teaches wherein each of the one or more other devices caches the collected data with a corresponding timestamp, the timestamp being indicative of a time of generation of the collected data (see Tsimelzon, Fig. 3, col. 13 lines 3-13, “timestamp already attached to the structured element by the source of the structured element data,” receiving input stream at one or more devices that caches collected structured element data and associated timestamp for processing, col. 1 lines 13-23, “real-time information systems today that receive data continuously from multiple information sources. Examples include financial systems tracking traded instrument transactions, geographically distributed weather information systems, industrial systems collecting information from distributed devices, public train systems, credit card systems, real-time military where timestamp already attached to the element by the source associated with one or more tracked transactions represents timestamp indicative of generation of event data).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Nixon with the teachings of Tsimelzon to communicate critical real time data to subscriber applications as the data is generated or collected (see Tsimelzon, col. 1 lines 13-53, “There are many real-time information systems today that receive data continuously from multiple information sources...also processes the data in order to detect specific conditions and/or merge, sort, transform, and derive meaningful results,” col. 3 line 66 – col. 4 line 11).


For claim 2, the combination teaches wherein the data stored in the unitary, logical data storage area includes time series data, and wherein a data entry of the time series data stored in the unitary, logical data storage area includes content of a respective data point of the time series data and a timestamp, the timestamp being indicative of a time of generation of the content of the data point corresponding to the data entry (see Tsimelzon, Fig. 3, col. 13 lines 3-13, “timestamp already attached to the structured element by the source of the structured element data,” represents timestamp for time series data, col. 1 lines 13-23, “real-time information systems today that receive data continuously from multiple information sources. Examples include financial systems tracking traded instrument transactions, geographically distributed weather information industrial systems collecting information from distributed devices, public train systems, credit card systems, real-time military information systems, as well as many others” where timestamp already attached to the element by the source from one or more tracked transactions represents timestamp indicative of generation of event data).

For claim 4, Nixon teaches the system of claim 1, wherein the data stored in the unitary, logical data storage area further includes at least one of: 
data indicative of a health of a machine included in the process plant, 
data indicative of a health of a particular piece of equipment included in the process plant, 
data indicative of a health of a particular device included in the process plant, 
data corresponding to a parameter related to safety of the process plant, or 
data corresponding to at least one of a performance, a resource, or a configuration of the another communication network (see [0050] – [0051], “process health data source 106” and “performance monitoring data source 108 (which may include performance monitoring applications such optimization applications, process models used to monitor or model process operation, process or equipment health, etc.)”). 

even away from the plant 10 if so desired) and these applications need not be located in the same place. Still further, the flow of data between data collectors and the data collection and distribution system 102 as well as between the data collection and distribution system 102”). 

For claim 7, the combination teaches the system of claim 1, wherein at least the portion of the received data is streamed over the process control big data network using a streaming service hosted by at least one of the one or more other devices, and wherein the unitary, logical data storage area or at least one of the one or more data receiver computing devices is a subscriber to the streaming service (see Tsimelzon, col. 3 line 66 – col. 4 line 11, “data stream Publishers 102 can publish structured elements of data...outputs slots which data stream Subscribers 103 receive”).

For claim 8, Nixon teaches the system of claim 1, wherein the one or more other devices includes: a controller that communicates with at least one of the one or more field devices via the another communication network to control the process (see [0076], “the flow of data between data collectors and the data collection and distribution system 102 as well as between the data collection and distribution occur over any desired network, such as a LAN or WAN, the Internet, any Intranet, etc”). 

For claim 9, Nixon teaches the system of claim 8, wherein the one or more other devices further includes at least one of a user interface device or a network management device (see [0032], “operator interface” device represents a user interface device). 

For claim 10, Nixon teaches the system of claim 1, wherein the system further comprises a set of request servicer computing devices configured to perform one or more services using at least a portion of the data stored in the unitary, logical data storage area, the one or more services including a computational analysis (see [0042], “data analysis tools”, [0050], “analysis applications”). 

For claim 11, Nixon teaches the system of claim 10, wherein at least one of the request servicer computing devices is further configured to determine, based on an execution of the computational analysis, a change to a configured entity included in the process plant and at least one of: (i) present the determined change at a user interface, or (ii) automatically apply the change to the configured entity (see [0048], “performance monitoring data provided by or generated by the tools 23 and 27, the maintenance programs such as the AMS application or any other maintenance programs, or as generated by the models in conjunction with the asset utilization suite 50. Of course, the user interface provide any user access to and enable the user to change preferences or other variables used in any or all functional areas of the plant 10”). 

For claim 12, Nixon teaches the system of claim 10, wherein the one or more services further include a service to generate a set of definitions corresponding to a set of entities that are configured to be instantiated in a runtime environment of the process plant, wherein the set of entities includes at least one of: a configurable device, a diagnostic application, a display view application, a control model, or a control application, and wherein the set of definitions are able to be transformed and loaded into the runtime environment of the process plant (see [0109], “a common module definition or scheme within the data collection and distribution system 102 makes the creation and use of this system more easily understood, programmed and used” and “enables the operators or owners of these data sources to define the data available from their system, to provide alarms and alerts that are most pertinent to their system, to better support diagnostic applications used within the integrated system, etc”). 

For claim 13, Nixon teaches a method for supporting big data in a process control plant, comprising: 
receiving, via a process control big data network at one or more data receiver computing devices from each of one or more nodes of the process control big data network, data corresponding to at least one of the process plant process control plant 10 includes a number of business and other computer systems interconnected with a number of control and maintenance systems by one or more communication networks”, [0038], “a data collection and distribution system is provided to acquire data from the disparate sources of data” “through the process control network” wherein the process control network represents process control big data network, [0040], “data collection and distribution system mentioned above may also be provided in the computer 30 or may be dispersed at numerous locations throughout the process network 10 to acquire and process data from any source of data such as the controller systems 12 and 14, the monitoring systems 22 and 26, the financial systems 35, 36, etc”), wherein at least one of the one or more nodes communicates with one or more field devices in the process plant via another communication network different from the process control big data network (see [0032] – [0033], network associated with “various field devices” and “process control plant 10 includes a number of business and other computer systems interconnected with a number of control and maintenance systems by one or more communication networks” and “connected to the controller 12B and/or to the devices 15 via any desired communication lines or networks (including wireless or handheld device networks)”, [0052] – [0053], “different field devices 112 may collect and generate data in different formats and then send this data to the data collection and distribution system 102”, [0076], data from field devices sent over “wireless” network to process control network and “the flow of data between data collectors occur over any desired network, such as a LAN or WAN, the Internet, any Intranet, etc”; where “wireless” communication network represents different communication network from the process control network), 
the data received from the each node including data that is generated by the each node while the process is being controlled (see [0033], “device or equipment monitoring and communication applications may be connected to the process control systems 12 and 14 or to the individual devices therein to perform maintenance and monitoring activities”), and 
the each node streaming the data (see [0057], “data may be collected in any manner including automatically or manually”, [0073], “data collection may entail automatically causing the equipment condition monitoring or the process monitoring applications or the performance monitoring applications to collect more or different types of data”, [0108], “needed by the diagnostic application can be collected in an automatic manner” where automatic collection of data represents excluding a respective configuration or definition indicating a rate at which the collected data is to be transmitted by the respective node; see Applicant’s Specification, US 2017/0115648, [0014], “the rate at which data is collected at and transmitted from the nodes also need not be configured, selected, or defined a priori. Instead, the process control big data system may automatically collect all data that is generated at, received by or obtained by the at the rate at which the data is generated, received or obtained”, [0043]); and 
causing the received data to be stored, using a common format, in a unitary, logical data storage area (see [0038], “data collection...format this data to a common data format or structure”, [0054], Fig. 3, [0060] – [0061], “process control historian 212 may be used to store” data and “historian 226 may store raw data”), the unitary, logical data storage area including one or more data storage devices configured to store multiple types of data using a common format, and a set of types of data including configuration data, continuous data, and event data corresponding to the process (see [0095], “any type of data that is received from a disparate data source can be collected and stored, even if an organization or person completely unassociated with the integrated system has created the application or device that actually generates the data”, [0081] “a configuration data base stored...information pertaining to the process control devices and the data collected by and generated by these devices”, [0054], “data collection and distribution system 102 may receive the data from the different data sources in a periodic or aperiodic manner, continuously, or intermittently, synchronously or asynchronously, or at any desired time”, [0084], store and manage “events data”). 

Tsimelzon teaches each of the one or more other devices being a respective node of the process control big data network that (i) collects data that is generated by the respective node, (ii) streams the collected data in real-time via the process control big data network to the one or more data receiver computing devices at a rate in which the data is generated, received, or obtained (see Tsimelzon, col. 1 lines 8-53, “real-time information systems today that receive data continuously from multiple information sources” representing collecting data from process control big data network, see col. 3 line 66 – col. 4 line 11, “Query Module 101 produces structured elements on its outputs slots which data stream Subscribers 103 receive,” Fig. 3, col. 5 lines 4-24, “Query Module 101 continuously updates its output slot "R,S" 306 for subscribing data stream "c" 303 whenever a structured element arrives to one or both of its input slots (304 and 305) regardless of when one or the other input slot (304 and 305) receives a structured element datum and regardless of the rate of the arrival of data to either input slot (304 and 305)” where output stream for subscriber regardless of rate of arrival of data in input stream represents streaming at a rate in which the data is received).  Tsimelzon, also teaches wherein each of the one or more other devices caches the collected data with a corresponding timestamp, the timestamp being indicative of a time of generation of the collected data (see Tsimelzon, Fig. 3, col. 13 lines 3-13, “timestamp already attached to the structured element by the source of the structured element data,” receiving input stream at one or more devices that caches collected structured element data and associated timestamp for processing, col. 1 lines 13-23, “real-time information systems today that receive data continuously from multiple information sources. Examples include financial systems tracking traded instrument transactions, geographically distributed industrial systems collecting information from distributed devices, public train systems, credit card systems, real-time military information systems, as well as many others” where timestamp already attached to the element by the source from one or more tracked transactions represents timestamp indicative of generation of event data).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Nixon with the teachings of Tsimelzon to communicate critical real time data to subscriber applications as the data is generated or collected (see Tsimelzon, col. 1 lines 13-53, “There are many real-time information systems today that receive data continuously from multiple information sources...also processes the data in order to detect specific conditions and/or merge, sort, transform, and derive meaningful results,” col. 3 line 66 – col. 4 line 11).


For claim 15, Nixon teaches the method of claim 13, further comprising causing a computational analysis to be automatically performed using at least a portion of the data stored in the unitary, logical data storage area (see [0106], “function block within the module can acquire data from the external source as well as data from other sources if so desired and perform any desired computation to determine if an alarm or alert condition exists”). 

For claim 16, Nixon teaches the method of claim 15, wherein the at least a portion of the data stored in the unitary, logical data storage area is a first set of results of the models 56 can be input to the asset utilization expert 50 or a control or other expert such as the control expert 52 to perform modeling functions” where collected data represents first set of data and results of the models or computation/analysis represents second set of data). 

For claim 17, Nixon teaches the method of claim 16, wherein the second set of data includes at least one of: a display component definition, a binding definition, a process model definition, a data definition, a data relationship, or a definition of another computational analysis (see [0047], data definitions associated with “models” represents process model definition). 

For claim 18, Nixon teaches the method claim 16, wherein the computational analysis is a first service; and the method further comprises causing a second service to be automatically performed using the second set of data (see [0047], “The results of the models 56 can be input to the asset utilization expert 50 or a control or other expert such as the control expert 52 to perform modeling functions” where asset utilization expert represents a second service). 

For claim 19, Nixon teaches a process control system, comprising: 
a controller configured to control a process in the process control system (see Fig. 1, [0032], “controller” in a “process control plant 10”); 
a field device communicatively connected to the controller via a communication network of the process plant, the field device configured to perform a physical function to control the process in the process control system, and the field device configured to transmit to or receive from the controller, via the communication network, real-time data corresponding to the physical function (see [0032], “The controllers 14B are connected via I/O devices to one or more field devices 16”, [0052], “the data provided by the field devices 112 may be any data measured by or generated by these field devices, including alarms, alerts, measurement data, calibration data, etc.”); and 
a process control system big data apparatus (see [0032], “process control system”), the process control system big data apparatus including: 
a unitary, logical data storage area including one or more data storage devices configured to store, using a common format, the real-time data and configuration data corresponding to the controller (see [0038], “data collection...format this data to a common data format or structure”, [0054], Fig. 3, [0060] – [0061], “process control historian 212 may be used to store” data and “historian 226 may store raw data”, [0072], “using real process measurements”, [0085] – [0086], “real-time” data from data sources); and 
process control network” wherein the process control network represents process control big data network, [0040], “data collection and distribution system mentioned above may also be provided in the computer 30 or may be dispersed at numerous locations throughout the process network 10 to acquire and process data from any source of data such as the controller systems 12 and 14, the monitoring systems 22 and 26, the financial systems 35, 36, etc.”, [0032] – [0033], network associated with “various field devices” and “process control plant 10 includes a number of business and other computer systems interconnected with a number of control and maintenance systems by one or more communication networks” and “connected to the controller 12B and/or to the devices 15 via any desired communication lines or networks (including wireless or handheld device networks)”, [0052] – [0053], “different field devices 112 may collect and generate data in different formats and then send this data to the data collection and distribution system 102”, [0076], data from field devices sent over “wireless” network to process control network and “the flow of data between data collectors and the data collection and distribution system 102 as well as between the data collection and distribution system 102 and the applications illustrated in FIG. 3 occur over any desired network, such as a LAN or WAN, the Internet, any Intranet, etc”; where “wireless” communication network represents different communication network from the process control network); 
wherein: 
the controller is a first node of a process control system big data network (see [0032], controller represents a first node), 
the process control system big data apparatus is a second node of the process control system big data network (see [0032], “process control system” represents a second node), and 
at least one of the field device or the controller streams the real-time data via the process control system big data network (see [0057], “data may be collected in any manner including automatically or manually”, [0073], “data collection may entail automatically causing the equipment condition monitoring or the process monitoring applications or the performance monitoring applications to collect more or different types of data”, [0108], “needed by the diagnostic application can be collected in an automatic manner” where automatic collection of data represents excluding a respective configuration or definition indicating a rate at which the collected data is to be transmitted by the respective node; see Applicant’s Specification, US 2017/0115648, [0014], “the rate at which data is collected at and transmitted from the nodes also need not be configured, selected, or defined a priori. Instead, the process control big data system may automatically collect all data that is generated at, received by or obtained by the nodes at the rate at which the data is generated, received or obtained”, [0043]). 

Tsimelzon teaches each of the one or more other devices being a respective node of the process control big data network that (i) collects data that is generated by the respective node, (ii) streams the collected data in real-time via the process control big data network to the one or more data receiver computing devices at a rate in which the data is generated, received, or obtained (see Tsimelzon, col. 1 lines 8-53, “real-time information systems today that receive data continuously from multiple information sources” representing collecting data from process control big data network, see col. 3 line 66 – col. 4 line 11, “Query Module 101 produces structured elements on its outputs slots which data stream Subscribers 103 receive,” Fig. 3, col. 5 lines 4-24, “Query Module 101 continuously updates its output slot "R,S" 306 for subscribing data stream "c" 303 whenever a structured element arrives to one or both of its input slots (304 and 305) regardless of when one or the other input slot (304 and 305) receives a structured element datum and regardless of the rate of the arrival of data to either input slot (304 and 305)” where output stream for subscriber regardless of rate of arrival of data in input stream represents streaming at a rate in which the data is received).  Tsimelzon, also teaches wherein each of the one or more other devices caches the collected data with a corresponding timestamp, the timestamp being indicative of a time of generation of the collected data (see Tsimelzon, Fig. 3, col. 13 lines 3-13, “timestamp already attached to the structured element by the source of the structured element data,” receiving input stream at one or more devices that tracking traded instrument transactions, geographically distributed weather information systems, industrial systems collecting information from distributed devices, public train systems, credit card systems, real-time military information systems, as well as many others” where timestamp already attached to the element by the source from one or more tracked transactions represents timestamp indicative of generation of event data).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Nixon with the teachings of Tsimelzon to communicate critical real time data to subscriber applications as the data is generated or collected (see Tsimelzon, col. 1 lines 13-53, “There are many real-time information systems today that receive data continuously from multiple information sources...also processes the data in order to detect specific conditions and/or merge, sort, transform, and derive meaningful results,” col. 3 line 66 – col. 4 line 11).


For claim 21, Nixon teaches the process control system of claim 19, further comprising a process control system big data user interface configured to enable a user, via a user interface device, to perform at least one user action from a set of user actions including: view at least a portion of the data stored in the unitary, logical data storage area; request a service to be performed, the service provide any user access to and enable the user to change preferences or other variables used in any or all functional areas of the plant 10”). 

For claim 23, the combination teaches wherein each of the one or more other devices transmits the collected data via the process control big data network to the one or more data receiver computing devices without compressing the collected data (see Thomas, [0044], “producing data at a data source” and “propagating the data to a server” where propagated data is not compressed).


Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nixon et al., US 2002/0077711 (hereinafter Nixon) and Tsimelzon et al., US 7,383,253 (hereinafter Tsimelzon) and further in view of Emigh US 8,886,598 (hereinafter Emigh).

For claim 3, Emigh teaches the system of claim 1, wherein the unitary, logical data storage area is further configured to store metadata corresponding to the received data, the received data is stored using a common structured format, and the metadata is stored using an unstructured format (see col. 1 lines 18-45, “unstructured metadata” associated with “structured data”, col. 4 .

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nixon et al., US 2002/0077711 (hereinafter Nixon) and Tsimelzon et al., US 7,383,253 (hereinafter Tsimelzon) and further in view of Lawson et al., US 2013/0211555 (hereinafter Lawson).

For claim 6, Lawson teaches wherein the one or more data storage devices are included in a cloud data storage system (see [0008], “cloud-compatible industrial devices that can transform their stored or generated data into refined data that is amenable for cloud-based storage, computing, analysis, or other cloud-based services” from “industrial controller, sensor, meter, drive, or the like”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Nixon and Tsimelzon with the teachings of Lawson to provide captured data to cloud based services and application for further analysis and data maintenance (see Lawson, [0008], “allowing the device to exchange data with cloud-based applications such as data processing tools, .

Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nixon et al., US 2002/0077711 (hereinafter Nixon) and Tsimelzon et al., US 7,383,253 (hereinafter Tsimelzon) and further in view of Peterson et al., US 2003/0195934 (hereinafter Peterson).

For claim 22, Peterson teaches wherein: the process control system big data user interface is configured to authenticate at least one of the user, the user interface device, or an access application running on the user interface device; and one or more user actions included in the set of user actions is made available to the user for selection based on the authentication (see [0026], “web services-based communication system and technique described herein may be used within a process control system or plant to facilitate the communication and viewing of information associated with the process control system or plant”, [0046], “a user logs into the graphical user interface 116, they may be authenticated using their username and password”).  It would have been obvious to on skilled in the art at the time of the invention to modify the teachings of Nixon and Tsimelzon with the teachings of Peterson to provide security in order to restrict user access to sensitive process plant data (see Peterson, [0046], [0056]).


Response to Arguments

Applicant’s arguments with respect to claim(s) rejected under pre-AIA  35 U.S.C. 103(a) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Blott et al., US 6,449,618. “associated with each event is...the time at which the event takes place”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803.  The examiner can normally be reached on Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JENSEN HU/Primary Examiner, Art Unit 2169